Citation Nr: 0826989	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  07-20 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for cause of the 
veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Son


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from May 1942 to November 1945.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from an April 2006 rating decision of the Chicago, Illinois 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2006, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  In March 2008, a Travel Board 
hearing was held before the undersigned.  Transcripts of 
these hearings are of record.  At the Travel Board hearing, 
the Board granted the appellant's motion to advance the case 
on the Board's docket due to her advanced age.  She was also 
granted a 90-day abeyance period for the submission of 
additional evidence to support her claim.  She submitted 
additional evidence with a waiver of RO initial consideration 
of such evidence during that period.  

Although the RO implicitly reopened the claim of service 
connection for cause of the veteran's death in the May 2007 
statement of the case (SOC), the question of whether new and 
material evidence has been received to reopen such claim must 
be addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.


FINDINGS OF FACT

1. An unappealed decisional letter in November 1974 denied 
service connection for cause of the veteran's death 
essentially on the basis that the veteran's death was not 
caused by a service related disability.
2. Evidence received since the November 1974 decisional 
letter does not tend to show that the cause of the veteran's 
death was related to his service, does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for cause of the veteran's death, and does 
not raise a reasonable possibility of substantiating the 
claim.  

3. At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was continuously rated totally 
disabling (for a period of 10 or more years immediately 
preceding death).


CONCLUSIONS OF LAW

1. Evidence received since the November 1974 rating decision 
is not new and material and the claim of service connection 
for cause of the veteran's death may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2. The legal requirements for establishing entitlement to DIC 
under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the new and material evidence claim, in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) require, in a claim to 
reopen a previously finally denied claim, that VA must notify 
a claimant of the evidence and information that is necessary 
to reopen a claim, the definition of new and material 
evidence, and of what evidence and information is necessary 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.

The Court also recently held that proper VCAA notice for DIC 
claims must include: (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected claim; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The appellant did not receive timely notice that 
substantially complied with the requirements of either Kent 
or Hupp.  While these notice errors are presumed prejudicial, 
the Board finds that they did not affect the essential 
fairness of the adjudication because a reasonable person 
could be expected to understand from the notice given what 
was needed.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  A November 2006 letter (subsequent to the initial 
adjudication of the claim, but prior to the SOC) advised the 
appellant that since her claim of service connection for 
cause of the veteran's death had been subject to a previous 
final denial in order for her to reopen her claim she needed 
to submit new and material evidence.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This letter explained the definition of 
new and material evidence.  Id.  A March 2005 pre-decision 
letter explained why the claim was previously denied and 
indicated that new and material evidence must relate to this 
fact and also explained what was needed to substantiate a 
claim of service connection for cause of the veteran's death.  
At the March 2008 hearing, the undersigned informed the 
appellant of the type of evidence she needed to submit to 
reopen her claim.  March 2005 and November 2006 letters 
explained the evidence VA was responsible for providing and 
the evidence she was responsible for providing.  
Additionally, the May 2007 SOC provided the appellant with 
notice of the regulatory requirements for proving a claim of 
service connection for cause of the veteran's death.  [As the 
veteran did not have any service-connected disabilities, the 
question of how she could establish service connection based 
on an already service-connected disability is moot.]  Hence, 
the Board concludes that from the notice that was provided 
during the appeal period, a reasonable person could be 
expected to understand what was needed to reopen a claim of 
service connection for cause of the veteran's death.

Regarding the claim for benefits under § 1318, the appellant 
was advised of VA's duties to notify and assist in the 
development of the claim.  While she did not receive complete 
notice prior to the initial rating decision, a November 2006 
letter provided certain essential notice prior to the 
readjudication of her claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  This letter explained the evidence 
necessary to substantiate her claim, the evidence VA was 
responsible for providing, and the evidence she was 
responsible for providing.  She has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

The veteran's pertinent post-service treatment records have 
been secured.  The Board has also considered whether a VA 
opinion is necessary.  As there is no evidence that the cause 
of the veteran's death may be associated with an injury, 
disease, or event in service, referral for an opinion as to a 
possible relationship between the cause of death and the 
veteran's service is not necessary. See 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet App 79 (2006).  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

B.	Legal Criteria, Factual Background, and Analysis

As noted above, the appellant's claim of service connection 
for cause of the veteran's death was denied in November 1974.  
She was properly notified of that decision and of her 
appellate rights, and she did not appeal it.  The Board notes 
that the appellant has argued that she never received the 
November 1974 letter denying a claim of service connection 
for cause of the veteran's death.  The Court has held that in 
the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  YT v. 
Brown, 9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 
(1992)).  The Court specifically held that a statement by a 
claimant, standing alone, is not sufficient to rebut the 
presumption of regularity in RO operations.  The record does 
not contain any evidence, such as notification of 
undeliverable mail, that the appellant did not receive the 
November 1974 denial letter.  Her statement alone is 
insufficient to rebut the presumption of regularity in the 
administrative process.  YT, 9 Vet. App. at 199.  
Accordingly, the November 1974 decisional letter is final.  
38 U.S.C.A. § 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in January 2005), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and arteriosclerosis, 
cardiovascular-renal disease (including hypertension), 
endocarditis, or myocarditis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the appellant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim. If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

A July 2005 certification from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, reflects that the 
veteran's service treatment records (STRs) may have been 
destroyed in a 1973 fire at that facility.  In such a 
situation, VA has a heightened duty to assist the appellant 
in developing her claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  This duty includes a search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Cromer 
v. Nicholson, 19 Vet. App. 215 (2005).  The July 2005 NPRC 
certification notes that Surgeon General's Office records 
were also unavailable.  In a January 2006 Questionnaire about 
Military Service, the appellant indicated the veteran was 
treated for his back during service, but she was unable to 
provide any further information about this treatment; hence, 
a further search for records could not be conducted.  A March 
2006 memorandum found that VA had made all possible attempts 
to obtain the veteran's records and that further efforts 
would be futile.  

Evidence of record in November 1974 included the veteran's DD 
Form 214 and a Separation Qualification Record showing that 
his military occupational specialties included supply clerk 
and truck driver.

January 1950 VA x-ray results reveal minimal hypertrophic 
osteoarthritic change of the lumbosacral spine.

An October 1971 private treatment record from Dr. Z. D. shows 
diagnoses of pernicious anemia, hyperurecemia, and 
hypertensive heart disease.  It states that the veteran was 
complaining of headaches and that he was totally disabled.
November 1973 to March 1974 VA social worker reports show the 
veteran had been admitted to a nursing home under a six month 
VA contract in November 1973.  He was admitted to a VA 
hospital for severe heart problems in February 1974.  A March 
1974 report reveals a major diagnosis of myocardial 
infarction.

The veteran's death certificate shows that he died in July 
1974.  The immediate cause of death was acute myocardial 
infarction, antero septal wall with mural thrombus left 
ventrical.  Other significant conditions contributing to 
death but not related to the immediate cause were severe 
bilateral arterio nephrosclerosis and severe coronary 
arteriosclerosis.

Evidence added to the record since November 1974 includes 
January 1950 through July 1974 VA treatment records.  A July 
1963 VA treatment record shows the veteran was admitted to 
the hospital with a history suggestive of possible myocardial 
infarction three weeks previously.  An April 1967 record 
shows cervical and dorsal osteoarthritis, a suspected left 
C4-5 protruding cervical disc and a suspected brain tumor.  
In April 1968, the diagnosis was pernicious anemia and 
peripheral neuropathy.

February 1974 VA treatment records show the veteran was 
treated for myocardial infarction and congestive heart 
failure caused by arteriosclerosis and hypertension.  There 
were also diagnoses of diabetes mellitus, chronic organic 
brain syndrome, pernicious anemia, and hypertension.  

July 1974 VA records show the veteran was admitted for an 
acute myocardial infarction, cardiogenic shock, pulmonary 
embolus, and femoral artery embolus.  He died subsequent to a 
second cardiac arrest that occurred during this 
hospitalization.  

A July 1974 VA autopsy report shows final diagnoses, on gross 
and microscopic findings, of acute myocardial infarction, 
severe coronary arteriosclerosis, cardiomegaly, and pulmonary 
thromboembolism with infarction of the right lower lobe.

Statements from the appellant throughout the appeal have 
indicated that the veteran was confused and depressed after 
returning from service and that he talked about the war 
often.  During his post-service job as a railway express 
company chauffeur, he received complaints that he appeared 
confused at times.  The appellant reported that the veteran's 
job was terminated in 1953 because he failed a medical exam.  
He continued with jobs in a family owned grocery business and 
as a custodian at a school until 1969.  She reported that in 
1969 he became unable to walk up stairs, so they moved to a 
first floor apartment.  

At the November 2006 DRO hearing, the appellant testified 
that she first noticed in 1960 that the veteran was overly 
tired all the time.  She believed that his heart problems 
resulted from his confusion and a mental condition.  She 
reported that he was often forgetful.  She thought he first 
was treated for his heart condition initially in 1960.  He 
had a photo album that he kept with him showing the things he 
experienced during service.  She believed that he had post-
traumatic stress disorder which caused his heart condition.

At the March 2008 hearing, the appellant testified that the 
veteran started having nightmares prior to 1950 and that she 
believed these were signs of his heart condition.  

Because the appellant's claim was previously denied based on 
a finding that the veteran's death was not related to a 
service-connected disability, for any evidence to be new and 
material it would have to indicate that the cause of his 
death was related to his service or to a service-connected 
disability. 

The evidence submitted by the appellant is new as it was not 
previously of record; however, it is not material.  The VA 
treatment records show that the veteran was treated for a 
heart condition as early as 1963 and the autopsy report shows 
heart related diagnoses on gross and microscopic findings.  
This evidence does not show that the heart condition that 
caused the veteran's death was manifested to a compensable 
level in his first postservice year.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Additionally, it does not 
suggest that his heart condition was related to his service.  

The appellant's testimony that the veteran began having 
nightmares shortly after service and that she believes these 
showed he had a psychiatric disability that resulted in his 
heart condition does not suffice to raise a reasonable 
possibility of substantiating her claim.  While these 
statements are presumed credible in a claim to reopen, it is 
beyond her competence as a layperson to opine regarding 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Notably, the Board held the 
record open for 90 days to provide her with an opportunity to 
obtain a medical opinion regarding the cause of the veteran's 
death; she did not submit such evidence during that time.

The Board notes that the appellant has indicated that the 
veteran was treated in service for his back and VA treatment 
records show the veteran had osteoarthritis of the back.  
However, the evidence does not show that the veteran's back 
condition was an immediate or contributing cause of the 
veteran's death.  Hence, evidence that he was treated in 
service and after service for a back condition does not raise 
a reasonable possibility of substantiating the appellant's 
claim of service connection for cause of the veteran's death.  
Therefore, the new evidence received does not relate to 
unestablished facts necessary to substantiate the claim that 
the cause of the veteran's death is related to service, does 
not raise a reasonable possibility of substantiating the 
claim, and is not material. The preponderance of the evidence 
is against the appellant's claim to reopen and it must be 
denied.

DIC under 38 U.S.C.A. § 1318

Benefits may be paid to a deceased veteran's surviving spouse 
or children in the same manner as if death was service-
connected when the death was not caused by the veteran's own 
willful misconduct, and at the time of death the veteran was 
in receipt of, or entitled to receive, compensation for 
service-connected disability that was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death, 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death, or was rated 
as totally disabling for a continuous period of not less than 
one year immediately preceding death if the veteran was a 
former prisoner of war and died after September 30, 1999.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

The threshold legal requirement for establishing entitlement 
to this benefit is that at the time he died the veteran must 
have been receiving (or entitled to receive) compensation for 
service-connected disability rated totally disabling.  Here, 
the veteran did not have any service-connected disabilities, 
and was not receiving (or entitled to receive) any 
compensation (much less at a total rating level) when he 
died.  Thus, the threshold legal criterion for benefits under 
38 U.S.C.A. § 1318 is not met, and the appellant's claim must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal to reopen a claim of service connection for cause 
of the veteran's death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


